Citation Nr: 1437226	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD), right hip, and right leg condition.  

[The issue of entitlement to service connection for diabetes mellitus will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement with this rating decision in October 2010, and timely perfected his appeal in May 2012.  

During the current appeal, and specifically in September 2013, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

In January 2009, the Veteran appointed the Disabled American Veterans (DAV) as his representative.  However, in an October 2010 letter, the Veteran requested that a private attorney, Paul Burkhalter, Esq., be appointed as his legal representative.  In a letter dated in March 2011, the RO instructed the Veteran to execute the appropriate power of attorney and complete the necessary VA 21-22a "Appointment of Individual as Claimant's Representative" form if he wished to change his representative.  The RO further indicated that they would continue to recognize the DAV as his representative until this form was received at their office.  A review of the records within the claims folder is absent for a completed copy of the VA Form 21-22a during this time.  However, after the Veteran's claim was certified for appeal before the Board, a number of documents pertaining to the Veteran's claim were received at the Board, of which included a semi-completed VA Form 21-22a wherein the Veteran appointed Paul Burkhalter, Esq., as his legal representative.  Although this form is dated on March 8, 2011, thereby implying that the Veteran competed the VA Form 21-22 several years prior, it was not associated with the claims file until May 20, 2014, the date it was stamped as having been received at the Board.  Unfortunately, the form is still incomplete in light of the fact that section 16 of the form (the signature of the representative) was not completed.  As such, the appropriate forms necessary to appoint an a private attorney as the claimant's legal representative are still incomplete, and correspondence from the Veteran appointing a private attorney as his legal representative cannot be accepted in lieu of the appropriate and completed VA forms.  In light of this evidence, the Board finds that the Veteran's current power of attorney is still with the DAV.  

As previously noted above, the Veteran's claim for service connection for diabetes mellitus, type II, will be the subject of a separate decision.  The Veteran presented testimony at two hearings before two different Veterans Law Judges (VLJs) concerning this issue.  In a statement dated in December 2013, the Veteran requested another hearing.  Pursuant to the holding in Arneson v. Shinseki, 24 Vet. App. 379, (which will be discussed in greater detail in a separate decision) the Veteran will be afforded another hearing with respect to his claim for service connection for diabetes mellitus, type II.  However, the Board finds that the Veteran has not provided good cause as to why he should be afforded another hearing for his current claim for service connection for DJD of the right hip and leg.  

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his right hip disability was incurred during his period of military service.  According to the Veteran, while participating in a rope climbing exercise with a group of his fellow servicemen at Infantry Training School, one of his fellow servicemen slipped, fell, and knocked him to the ground.  The Veteran contends that he fell on his back close to the right hip region, and his current right hip disability is due to this in-service injury.  See September 2013 Hearing Transcript (T.), p. 8.  

Although the service treatment records are negative for any complaints of, or treatment for, problems concerning the right hip and leg, during his hearing, the Veteran testified that he was treated by a private physician, R.H., M.D., very soon after his separation from service, and this physician conducted an x-ray of the Veteran's hips and observed that the Veteran had a ruptured back and hip.  See T., pp. 14-15.  Although the record contains a September 1984 follow-up report issued by Dr. H. which addresses the Veteran's medical history, and namely his vital signs and neurological findings throughout the prior six months, the evidence of record is absent for any records generated by Dr. H. dated close in time to the Veteran's separation from service in 1967.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As these records may be relevant to the Veteran's claim, another remand is warranted so the AOJ can attempt to obtain any records of treatment that the Veteran may have received from Dr. H. and any other private healthcare providers close in time to his separation from service.

The post-service evidence of record reflects that the Veteran presented at the VA medical center (VAMC) in Bonham, Texas in August and September 2009, with complaints of hip pain after having fallen down several times.  Report of the October 2009 x-ray of the right hip revealed marked degenerative changes with marginal osteophytes and narrowed joint space.  The Veteran was admitted to St. Michael Health Care Center in March 2010, with a diagnosis of refractory right hip osteoarthritis, at which time he underwent a right total hip arthroplasty procedure.  

In September 2011, the Veteran underwent a VA general examination, at which time the examiner reviewed the Veteran's medical history and evaluated his hip and thigh condition.  During the evaluation, the Veteran reported that he injured his hip and back when he fell from a rope tower in service.  According to the Veteran, he had been experiencing problems with his hip and back since this in-service incident.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having total hip replacement with residual scar.  However, the examiner did not provide an opinion with respect to whether this disability was etiologically related to service.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the Veteran's assertions of ongoing hip pain since service, and given that private treatment records reflecting problems concerning the right hip very soon after service may be in existence, the Board finds that the evidence remains unclear as to whether the Veteran has a right hip and right leg condition that is etiologically related to service.  Given that this claim is already being remanded for evidentiary development, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his right hip and right leg condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the full address for Dr. Robert Holmes, the private physician he reportedly sought treatment from after his separation from service.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his medical records from this physician.  

After securing the appropriate release form from the Veteran, attempt to obtain any clinical or medical records regarding any orthopedic treatment the Veteran received with this healthcare provider from 1967 to 1970.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

2.  Contact the Veteran to determine if he has obtained any additional private medical treatment for his right hip and leg condition.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his right hip as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his hearing loss.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3.  Schedule the Veteran for a VA examination with a VA orthopedist to determine the nature and etiology of any right hip and right leg condition present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a right hip disability.  The examiner should also determine whether the Veteran has a disability pertaining to the right leg that is separate and distinct from the right hip disability.  For any right hip and/or right leg disability diagnosed on examination, and/or during the pendency of the appeal, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported in-service injury while climbing the ropes during Infantry Training School.  In answering this question, the examiner should address the Veteran's assertions that he has experienced ongoing pain and discomfort in his right hip since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



